 In the Matter Of GENERAL MOTORS CORPORATION, UNITED MOTORSSERVICE DIVISION, KANSAS CITY, KANSAS, BRANCH, EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICA,LOCAL UNION No. 447, A. F. OF L.,1 PETITIONERCase No. 17-B-1761.-Decided June 23, 1947Mr. Henry M. Hogan,of Detroit, Mich., for the Employer.Messrs. James R. StufebeamandTV.M. Ashworth,both of KansasCity, Mo., for the Petitioner.Messrs. Harry C. ClarkandJohn Rinkenbaugh,both of Kansas City,Mo., for the Intervenor.Mr. Gerald P. Leicht,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at KansasCity,Missouri, on April 22, 1947, before Robert S. Fousek, hearingofficer.At the hearing, the Intervenor moved to dismiss the petition onthe ground that bars exist to the present proceeding by virtue of its1945 certification by the Board and its current contract with the Em-ployer.For reasons set forth in Section III,infra,the motion ishereby denied.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERGeneral Motors Corporation is a Delaware corporation that main-tains its principal business offices in New York City and Detroit,Michigan.For business reasons, General Motors Corporation func-tions through several unincorporated divisions, one of which is theUnited Motors Service Division.The United Motors Service DivisionIThe name of the Petitioner appears in the caption as amended at the hearing.74 N. L. RB., No. 61.359 360DECISIONSOF NATIONALLABOR RELATIONS BOARDmaintains and operates a branch at Kansas City, Kansas, at whichthe employees involved in this case are employed. In excess of 50percent in value of the goods and products delivered to or stored atthe Kansas City branch of United Motors Service Division comes fromsources outside the State of Kansas;in excess of 50 percent in valueof the goods sold or distributed from the Kansas City branch of theUnited Motors Service Division eventually reaches points outside theState of Kansas.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor 11elations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America, Local 710, herein called theIntervenor, is a labor organization affiliated with the Congress of In-dustrial Organizations, claiming to represent employees of the Em-ployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.Following a consent election held under Board auspices in 1945,the Intervenor was certified that year by the Board as bargaining rep-resentative of the employees involved herein 2Thereafter, on April9, 1946, the Intervenor and the Employer executed a collective bar-gaining agreement providing,inter alia,as follows :This Agreement shall continue in full force and effect untilApril 9, 1947. If either party desires to modify or change thisagreement it shall, sixty days prior to April 9, 1947 give writtennotice of the proposed change or modification.The other party,within ten days after receipt of said notice, shall either accept orreject the proposal or request a conference to negotiate the pro-posal.If neither party shall give notice to terminate or to changeor modify this Agreement as provided above, this Agreementshall continue in effect after April 9, 1947 subject to terminationor modification thereafter by either party upon sixty days' writ-ten notice.2Case No 17-R-1280 GENERAL MOTORS CORPORATION361Neither party to the contract gave notice prior to April 9, 1947,that it desired to modify or change the agreement, nor has any noticeto terminate or modify the agreement been given since April 9, 1947.On February 24, 1947, the Petitioner filed the petition in this pro-ceeding.The 1945 certification, now more than 1 year old, cannot precludeitcurrent determination of representatives.3And inasmuch as the1946 agreement is at present terminable at the will of either partyupon sixty (60) days' notice given at any time, we also find that itdoes not constitute a bar to the present proceeding.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c), and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn substantial accordance with the agreement of the parties, we findthat all hourly rated employees in the Parts Department of the Em-ployer at its Kansas City, Kansas, Branch, including receiving check-ers, receiving handlers, order pickers, shippers, shipping checker-packers, warranty claims checkers, warranty claims handlers, exchangeunit checkers, exchange unit handlers, miscellaneous stock handlers,and janitors, but excluding salesmen, clerical employees, general officeemployees, all employees in the rebuilding operations department, or-der editors, the manager, the assistant manager, the operating mana-ger, the warehouse parts manager, the assistant warehouse parts man-ager, general foremen, foremen, assistant foremen, the rebuildingoperations manager, the assistant rebuilding operations manager, thezone service manager, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with General Motors Corporation,United Motor Service Division, Kansas City, Kansas, Branch, an elec-tion by secret ballot shall be conducted as early as possible, but not'SeeMatter of StandardOilCompanyofNew Jeisey (Louisiana Division), 72N. L. R B 13894Matter of IoniaDeskCompany,59 N L R B 1322.See alsoMatter of The BeachCompany,72 NL R B 510,and cases cited therein.5Any participant in the election herein may,upon its prompt request to and approvalthereof by the Regional Duector, have its name removed fiom the ballot 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDlater than thirty(30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the SeventeenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Sections 203.55 and 203.56, of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in the unit found appropriate in Section IV, above who wereemployed during the pay-roll period immediately preceding the dateof this Direction,including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls,but excluding;those em-ployees who have since quit or been discharged fox cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by InternationalUnion, United Automobile Workers of America, Local Union No. 447,A. F. of L., or by International Union, United Automobile, Aircraftand Agricultural Implement Workers of America, Local 710, C. I. 0.,for the purposes of collective bargaining,or by neither.